Title: From James Madison to Richard O’Brien, 10 May 1802 (Abstract)
From: Madison, James
To: O’Brien, Richard


10 May 1802, Department of State. Has received O’Brien’s letters “down to that of . Several statements of your accounts are included in the reception, which will go for settlement to the Treasury Department.” O’Brien’s bills in favor of John Shaw were paid, and a recent bill for $200 drawn by his mother will be paid, but no other drafts should be made until the settlement is closed. Explains arrangements for negotiations with the pasha of Tripoli. Instructs him to keep the dey of Algiers in the “proper temper” during the crisis. “The President having appointed Mr. Cathcart to succeed you as consul at Algiers, you have permission to return to the United States … as soon as he shall be ready to take your place. You will be sensible of the obligation you will be under, to prepare the way for [Cathcart’s] favorable admission and successful exertions.” Any balances due from the U.S. at Algiers should be made known to Cathcart, “thro’ whom provision will be made for them.”
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). 2 pp.



   
   Left blank in letterbook.



   
   For the bills drawn in favor of Capt. John Shaw of the George Washington, see O’Brien to JM, 1 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:432–33). For the “bill of Mrs. Arundel, for Two hundred dollars, the annuity to which she is entitled out of her son Captain OBrian’s salary,” see Daniel Brent to Mark Langdon Hill, 13 May 1802, and JM to Gallatin, 13 July 1802 (DNA: RG 59, DL, vol. 14).


